 

 

USDC-SDNY

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: (| iy

 

 

WILLIAM ISRAEL FARM COOPERATIVE
CORPORATION,

Plaintiff,
No. 18-CV-4657 (RA)
Vv.
ORDER
TIME WARNER CABLE ENTERPRISES
LLC and CHARTER COMMUNICATIONS
OPERATING, LLC,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:
No later than November 21, 2019, the parties shall submit a joint letter updating the
Court on the status of settlement.

SO ORDERED.

Dated: | November 14, 2019 fi
New York, New York eo ,

 

 

Ronnie Abrams
United States District Judge

 
